Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed July 7, 2020, is a reissue of U.S. Patent 10,443,018 (hereafter the '018 patent), which issued from U.S. application Serial No. 15/516,810 (the ‘810 application) with claims 1-21 on October 15, 2019.

Non-Compliant Amendment
The amendment to the claims filed 07/07/2020 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  See also MPEP 1453.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 

(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:
	Claims 2-21 use strikethrough rather than single bracketing to delete subject matter.
	The chemical formula in claim 2 is newly added but is not underlined.  It is acknowledged that the term “Formula 1” beneath the chemical formula is underlined.  However, the chemical formula itself is not underlined.
	In claim 4, the term “Formula 1” beneath the chemical formula should be deleted with single bracketing.
	In claim 4, at the penultimate line, the struck-through phrase “methyl or” is not present in issued claim 4 (col. 27, line 53 of the ‘018 patent), and thus, should not be present in the claim.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-23 directed to a compound, a pro-perfume, a perfume composition, a personal or household care composition, and a method of imparting muguet odor characteristics.  Claims 1, 2, 5, 8 

    PNG
    media_image1.png
    752
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    533
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    78
    613
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    71
    575
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    325
    598
    media_image5.png
    Greyscale



Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In each of claims 1 and 2, the phrase “when R1 and R3 is” should be “when R1 and R3 are”.
1 and R2 is” should be “when R1 and R2 are”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 2 has two occurrences of the phrase “wherein R5, R6 each independently may represent H or methyl”.  The term “may represent” renders the phrase confusing because it suggests optionality, and it is unclear what R5 and R6 are if 
	In each of claims 1 and 2, the recitation “R4 is a branched or linear, saturated or unsaturated, unsubstituted or substituted residue” renders the claims indefinite because it is unclear exactly what is to be encompasses by such a residue.  The metes and bounds for the claim cannot be determined.  Other than a linear or branched, saturated or unsaturated C2-C7 alkyl or alkenyl residue which is optionally substituted with cyclopropyl groups, no other guidance is given in the ‘018 patent specification for such a residue and its substitution.  See, for example, col. 2, lines 53-56, and col. 4, lines 6-9 of the ‘018 patent specification.  The same applies to dependent claims 3-22.
	Claim 4 is indefinite because it is unclear how to determine or predict which compounds of formula 1 have “green odour characteristics”.  No guidance is given in the specification for such a determination.
	Claim 15 is indefinite because it is unclear how the pro-perfume exhibits green odor characteristics.  According to the specification, the pro-perfume is a fragrance precursor, not a compound having a fragrance (see col. 8, lines 21-22 and col. 9, lines 3-4).
Claim 21 contains the trademark “LILIAL” (see also the first paragraph at col. 2 of the ‘018 patent specification).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any 

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 states “The compound according to claim 1 which is a perfume ingredient.”  Claim 4 depends from claim 3 and states “[t]he compound according to claim 3, which exhibits green odour characteristics.”  Claim 14 states “The pro-perfume of claim 2 which is a perfume ingredient”, and claim 15 depends from claim 14 and sets forth the pro-perfume exhibits green odor characteristics.  Claims 3 and 4 do not further limit the compound structure in claim 1, and claims 14 and 15 do not further limit the pro-perfume structure in claim 2, because claims 3, 4, 14 and 15 simply recite a characterization of the claimed compound or pro-perfume.  According to the ‘018 patent specification, the inventive compounds “can be employed as perfume ingredients in perfume compositions”, ”possess desirable green odour characteristics,” and “possess specific odour and good performance characteristics, and the compounds may be used for the reconstitution for the odour of Lilial™ and so can serve in replacements for Lilial™.” (See col. 2, lines 1-6 and 57-60).


Duplicate Claim Warning
Applicant is advised that should claim 8 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  There is no difference in scope between claims 8 and 19.  While claim 19 recites “a perfume composition according to claim 5”, the only component of the perfume composition in clam 5 is the compound of claim 1, as per claim 8.

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10, 11, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al, “N-Heterocyclic Carbene Catalyzed Reaction of 2-(2-Aroylvinyl)cinnamaldehydes with α,β-Unsaturated Imines: An Efficient Method for the Stereoselective Synthesis of Highly Functionalized Indane Derivatives,” Synthesis, Vol. 46, pp 87-95, published online 11/06/2013 (hereinafter “Tang”).
Tang teaches compound 1b, i.e., a compound of formula 1 in Table 2 (entry 2) on p. 90 having the formula 1:

    PNG
    media_image6.png
    95
    176
    media_image6.png
    Greyscale

wherein R1 is methyl and R2 is hydrogen.  This compound reads on the claimed compound wherein the instant R2 is H, R3 is CH=CHCHO, and R4 is CH=CH-C(O)-Ph.
	Since Tang’s compound of formula 1b is the same as here claimed, it inherently is a perfume ingredient and exhibits green odor characteristics, as per instant claims 3 and 4.  Furthermore, since the only ingredient in the “perfume composition” of claims 5, 6 and 21 and in the personal care or household care composition in claims 8, 10, 11 .

Claims 1, 3-5, 8, 10, 11, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 685444 A1 to Winter et al (hereinafter “Winter”).
U.S. Patent 5,552,379 is of the same family as Winter and is hereinafter referred to below by column and line number as an English language equivalent.  However, any reference to the claims of Winter are to the machine English translation of EP 685444 A1’s claims attached to the EP 685444 A1 document.
Winter teaches compounds of formulas (I”a) and (III):

    PNG
    media_image7.png
    118
    412
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    125
    400
    media_image8.png
    Greyscale

wherein X is -CHO and R2 is either hydrogen or methyl (see col. 1, lines 20 and 31-32; and col. 2, line 55 through col. 3, line 9).  These compounds read on the claimed compound wherein the instant R3 is hydrogen and the instant R4 is tert-butyl.  It is noted that Winter prepares 3-(3-tert-butyl-5-methylphenyl)propanal, i.e., wherein Winter’s R2 is hydrogen (Example 8 at cols. 18-19 and claim 2), and the compound 3-(3-tert-butyl-5-2 is methyl (Example 9 at cols. 19-20). 
Since Winter’s compounds noted above are the same as here claimed, they are each a perfume ingredient and exhibit green odor characteristics, as per instant claims 3 and 4.  In fact, the 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, and the 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal develops “a prized ozone type odor.” (See col. 5, lines 5-10). 
Furthermore, since the only ingredient in the “perfume composition” of claims 5 and 21 and in the personal care or household care composition in claims 8, 10, 11 and 19 is the claimed compound, Winter’s compounds noted above also read on these compositions.  Nonetheless, Winter teaches that its compounds can be used in perfume compositions and can be added to consumer products such as soaps, bath and shower gels, shampoos, hair-care products, detergents or fabric softeners (See col. 6, lines 7-23 and claim 5).  Further with respect to instant claim 21, Winter teaches that its compounds are intended to replace compounds such as LILIAL (col. 4, lines 51-64).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winter.
Winter, as relied upon for the reasons stated above in Rejection No. 4, does not exemplify combining the 3-(3-tert-butyl-5-methylphenyl)propanal or 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal perfume with one or more additional fragrance ingredients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal or 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal perfume with one or more additional perfume ingredients, as is done in Winter’s Examples 15, 16, 19 and 20, so as to prepare perfuming compositions for use in soaps, bath and shower gels, shampoos, hair-care products, detergents or fabric softeners (see col. 6, lines 7-23 and claim 5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winter as applied to claims 1, 3-5, 8, 10, 11, 19 and 21 above, and further in view of WO 99/29823 A1 to Demeyere et al (hereinafter “Demeyere”).
Winter, as relied upon for the reasons stated above in Rejection No. 4, does not specifically teach that its consumer product, such as a fabric softener, contains an enzyme as per claim 9.
	However, the use of enzymes in such consumer products is known in the art, as shown by Demeyere.  Demeyere teaches a liquid fabric softening composition that can include additional components such as perfumes and enzymes (see Abstract; p. 20, lines 1-17 and p. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared a perfumed fabric softener .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winter as applied to claims 1, 3-5, 8, 10, 11, 19 and 21 above, and further in view of U.S. Patent 6,147,049 to Gygax et al (hereinafter “Gygax”) and U.S. Patent 8,399,399 to Kaiser et al (hereinafter “Kaiser”).
Winter is relied upon for the reasons stated above in Rejection No. 4.  As noted above, Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, i.e., has “muguet odor characteristics” as here claimed (See col. 5, lines 5-11).  Winter further teaches that certain of its compounds “are able to advantageously replace, in their typical applications, their known analogues, i.e.-(4-tert-butyl-1-phenyl)-2-methylpropanal, or LILIAL® (origin: Givaudan-Roure, Vernier, Switzerland), and 3-(4-tert-butyl-1-phenyl)propanal, or BOURGEONAL® (origin: Naarden Intl, Holland), and that they could be far more stable and tenacious than the latter when used for example in detergents and fabric softeners.” (See col. 4, lines 56-64).  Winter’s teaches the use of its compound in fine perfumery and in consumer products (see col. 6, lines 7-24).
Winter does not specifically teach selectively excluding aryl-substituted alkanal compounds, which are unsubstituted on the ring at the position ortho to the substituent containing aldehyde functionality, said selective addition or exclusion being based on 
	It is noted that Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal perfume compound is unsubstituted on the ring at the position ortho to the propanal substituent.  Nonetheless, this compound reads on the compound of instant claim 1 and instant Formula 1 in the ‘018 patent specification, and thus, does not degrade to benzoic acid derivatives as here claimed (see col. 5, lines 10-25 of the ‘018 patent).
	Gygax teaches a muguet-type fragrance composition containing Lilial without any additional aryl-substituted alkanal (see Example 3).  Similarly, Kaiser teaches a fresh floral fragrance containing Lilial without any additional aryl-substituted alkanal (see Example 6).  Like Winter, Kaiser teaches use in a broad range of products including fragrance applications, household products, laundry products, etc. (see ¶ bridging cols. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided muguet odor characteristics to a fine fragrance or consumer product using Winter’s  3-(3-tert-butyl-5-methylphenyl)propanal, and to have done so without any additional aryl-substituted alkanal because Winter does not require its compound be combined with any additional aryl-substituted alkanal, and Gygax and Kaiser show muguet-type or fresh floral .

Claims 2, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winter as applied to claims 1, 3-5, 8, 10, 11, 19 and 21 above, and further in view of WO 2006/085049 A2 to Turin et al (hereinafter “Turin”).
Winter, as relied upon for the reasons stated above in Rejection No. 4, does not specifically teach that its perfume compound is in the form of a pro-perfume.
	Turin teaches that there is a desire to extend the fragrance- and flavor-releasing properties of fragrance and flavor compositions (see p. 1, lines 23-25).  Turin teaches that its invention relates particularly to the products of reactions between flavorant/fragrance aldehydes and ketones and a primary and/or secondary amine or an amino functional polymer comprising at least one primary and/or secondary amine group (see p. 2, lines 19-22).  A particular preferred pro-odorant has formula (II) on p. 5, i.e., R8R9C=NR10, which is an immine (see p. 5, lines 2-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Winter’s perfume compounds, e.g., the 3-(3-tert-butyl-5-methylphenyl)propanal or 3-(3-tert-butyl-5-methylphenyl)-2-methylpropanal, in the form of a pro-perfume such as an immine, so as to extend their fragrance-releasing properties, as taught by Turin.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Turin as applied to claims 2, 13-16 and 18 above, and further in view of Gygax and Kaiser.
Winter in view of Turin is relied upon for the reasons stated above in Rejection No. 8.  Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal has “a rooty, earthy odor, of the vetyver type, with a very powerful floral, green bottom note”, i.e., has “muguet odor characteristics” as here claimed (See col. 5, lines 5-11).  Winter further teaches that certain of its compounds “are able to advantageously replace, in their typical applications, their known analogues, i.e.-(4-tert-butyl-1-phenyl)-2-methylpropanal, or LILIAL® (origin: Givaudan-Roure, Vernier, Switzerland), and 3-(4-tert-butyl-1-phenyl)propanal, or BOURGEONAL® (origin: Naarden Intl, Holland), and that they could be far more stable and tenacious than the latter when used for example in detergents and fabric softeners.” (See col. 4, lines 56-64).  Winter’s teaches use of its compound in fine perfumery and in consumer products (see col. 6, lines 7-24).
Winter does not specifically teach selectively excluding aryl-substituted alkanal compounds, which are unsubstituted on the ring at the position ortho to the substituent containing aldehyde functionality, said selective addition or exclusion being based on the susceptibility of said compounds to enzymatically-mediated degradation to their benzoic acid derivatives when incubated with hepatocytes isolated from rats, said compounds being suitable for addition on the basis that they do not degrade to their benzoic acid derivatives, whereas said compounds being excluded on the basis that they do degrade to their benzoic acid derivatives.

	Gygax and Kaiser are relied upon for the reasons stated above in Rejection No. 7.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided muguet odor characteristics to a fine fragrance or consumer product using the pro-perfume of Winter and Turin, i.e., a pro-perfume from 3-(3-tert-butyl-5-methylphenyl)propanal, and to have done so without any additional aryl-substituted alkanal because Winter does not require its compound be combined with any additional aryl-substituted alkanal, and Gygax and Kaiser show muguet-type or fresh floral perfume compositions which contain Lilial, i.e., the compound that Winter desires to replace, without any additional aryl-substituted alkanal.
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Winter as applied to claims 1, 3-5, 8, 10, 11, 19 and 21 above, and further in view of GB 988,502 (hereinafter “GB ‘502”) and GB 1,057,360 (hereinafter “GB ‘360”).
Winter is relied upon for the reason stated above in Rejection No. 4.  Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal differs from claim 22 in that 3-(3-tert-butyl-5-methylphenyl)propanal has a tert-butyl group instead of an isobutyl or isoamyl group.

GB ‘502 teach that the compound p-isobutyldihydrocinnamic aldehyde, 

    PNG
    media_image9.png
    107
    222
    media_image9.png
    Greyscale
,
which is structurally similar to the compounds of Winter, has a fresh flowery scent with similarity to lilac and cyclamen (see p. 1, lines 20-31).  
GB ‘360 teaches dihydocinnamaldehyde compounds of the following formula which are similar to the compounds of Winter:

    PNG
    media_image10.png
    149
    183
    media_image10.png
    Greyscale

wherein R is hydrogen or methyl, and CHnR1 can be a straight or branched alkyl of 4 to 6 carbons, such as tert-butyl (as in Winter), isobutyl, isopropyl or isoamyl (see p. 1, lines 25-38 and Table 1 and 2).  In fact, as seen in GB ‘360’s Tables 1 and 2, each of the tert-butyl, n-butyl, isobutyl, isopropyl and isoamyl groups provides for a floral odor.  GB ‘320 teaches that the isobutyl group, which has a CH2 group adjacent to the ring, provides for a compound with greater stability compared to the tert-butyl group (see p. 8, lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the tert-isobutyl group of Winter’s 3-.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Winter’s 3-(3-tert-butyl-5-methylphenyl)propanal differs from the claimed compound, i.e., 3-(2-isobutyl-4-methylphenyl)propanal, in not only having a tert-butyl group instead of an isobutyl group, the tert-butyl group is meta rather than ortho to the aldehyde group, and the methyl group is at the 5-position rather than the 4-position.  GB ‘360’s isobutyl ortho-dihydocinnamaldehyde (Tables 1 and 2; and p. 4, lines 11-15) differs from the compound here claimed in that it lacks a methyl group at the 4 position.  There is no methyl group at any of the ring positions in GB ‘360’s isobutyl ortho-dihydocinnamaldehyde.  In view of these differences, arrival at the claimed compound would not have been obvious.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991            

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991            
                                                             
/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991